DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments have been fully considered.
Claim Interpretation
	Issue: The claimed invention falls under the category of machine under 35 USC 101; an apparatus for additively manufacturing.
	Applicant argues that the invention is shown, without limitation, in the figures and the examples. Fig 3 is duplicated in the remarks.
	Examiner notes the claim is directed to an apparatus and is examined as claiming the structure shown in Fig 1-2. The disclosed method of using the apparatus for additively manufacturing particular materials as described in Fig 3 and in the examples is noted, however, these limitations do not limit the structure of the apparatus.
The intended use limitations (e.g., the particular materials worked upon) are not be treated as positively recited method limitations within the apparatus claim. This would constitute an attempt to bridge more than one statutory class of invention and renders the claim indefinite1. 

Prior Art - Mark
	Applicant argues that “The MARK reference does not disclose Applicants' claim element "additive manufacturing material means for producing a product … includes carbon nano fibers fillers, epoxidized soy bean oil, Bisphenol A diglycidyl ether thermoset base resin, and acetone."
	Examiner does not find this persuasive because the material worked upon does not limit the structure of the apparatus (See footnote 1). The additive manufacturing material means refers to the material worked upon and does not limit the structure of the apparatus.
	Applicant argues that “The MARK reference does not disclose Applicants' claim step "additive manufacturing control means for providing movement of said additive manufacturing print head relative to said additive manufacturing substrate that extrudes said additive manufacturing material means for producing a product from said additive manufacturing print head through said nozzle onto said additive manufacturing substrate to form the part or product."
	Examiner does not find this persuasive because the claim is directed to an apparatus. In claims to an apparatus the intended use of the apparatus merely requires that the prior art is capable of the same use. Thus, “Applicants' claim step "additive 
Prior Art - Kunc, Valverde-Paniagua, and Kamae
	Applicant argues that Kunc teaches a conventional polymer extrusion system but does not teach the claimed “additive manufacturing material means for producing a product includes carbon nano fibers fillers, epoxidized soy bean oil, Bisphenol A diglycidyl ether thermoset base resin, and acetone”.
	Examiner does not find this persuasive because the material worked upon does not limit the structure of the apparatus (See footnote 1). The additive manufacturing material means refers to the material worked upon and does not limit the structure of the apparatus. It is also not clear what structure this claim limitation requires.
	Applicant argues that the additionally cited prior art does not teach the additive manufacturing material means.
	Examiner does not find this persuasive because Valverde-Paniagua teaches using epoxidized soybean oil, Kamae teaches using Bisphenol A diglycidyl ether, and McDaniel teaches carbon nanofiber. This is the same material worked upon. 
Nevertheless, reliance on these additional references is not required because Kunc alone meets the claimed structure of an apparatus as claimed.
	Claim Interpretation
The claims are drawn to an apparatus for additive manufacturing comprising the structure shown in Fig 1-2, including
a substrate;
a print head with a nozzle connected to a feed means;

	The apparatus is intended to be used with certain materials via an additive manufacturing material means.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Summary: It is unclear if “additive manufacturing material means for..” should be interpreted under 35 USC 112(f); and if so, what the corresponding structure is.
Also, it is unclear what structure corresponds to the “additive manufacturing control means for…”
	In reference to claim 1 and 8, the claim limitation “additive manufacturing material means for producing a product” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear if the “means for” refers to a particular structure of the apparatus or the material worked upon.

The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 

(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
	In reference to claim 1 and 8, claim limitation “additive manufacturing control means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
	The limitation “[general purpose computer] means for [performing a function]” is rejected under 35 U.S.C. § 112, second paragraph, because the written description of the specification discloses no corresponding algorithm to transform the [general purpose computer] to a special purpose computer programmed to perform the claimed function.
For a computer-implemented means-plus-function claim limitation that invokes 35 U.S.C. 112, sixth paragraph, the corresponding structure is required to be more than simply a general purpose computer or microprocessor. Merely referencing to a general purpose computer with appropriate programming without providing any detailed explanation of the appropriate programming is not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112, second 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mark (US 20140328964 A1).
Summary: Mark discloses a machine as claimed. The material worked upon does not distinguish the structure of the machine. Thus, Mark anticipates the claim.
	In reference to claim 1 and 8, Mark discloses an apparatus for additively manufacturing a product (Fig 10, shown below in comparison to Instant Fig 1), comprising:

    PNG
    media_image1.png
    401
    1085
    media_image1.png
    Greyscale


an additive manufacturing print head operatively connected to said additive manufacturing substrate (70 in Fig 10);
a nozzle in said additive manufacturing print head (68 in Fig 10)
an additive manufacturing material in said additive manufacturing print head (2 in Fig 10)
a feed operatively connected to said additive manufacturing print head wherein
said additive manufacturing material is transferred from said feed into said additive
manufacturing print head (42, 40, and/or 76 in Fig 10)
an additive manufacturing control system that provides movement of said additive manufacturing print head relative to said additive manufacturing substrate and that extrudes said manufacturing material from said additive manufacturing print head through said nozzle onto said additive manufacturing substrate to form the part or product (20 in Fig 10)
Mark further discloses that the apparatus is for additive manufacturing that include polymers such as epoxy (P0136).
Mark does not disclose the specific thermoset composition worked upon as being wherein said additive manufacturing material includes carbon nano fibers fillers, epoxidized soy bean oil, Bisphenol A diglycidyl ether thermoset base resin, and acetone.
However,
“Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” 
In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935)
In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
Therefore, Mark alone meets the claim.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunc (US 20150291833 A1) and further in view of Valverde-Paniagua (WO 2015148521 A1) and further in view of Kamae (US 20040044147 A1) and further in view of McDaniel (US 20100210745 A1).
Summary: Kunc discloses a machine as claimed, the remaining references are relied upon to show that it would be obvious to use the machine to work upon the material as recited in the claims.
	In reference to claim 1 and 8, Kunc discloses an apparatus for additively manufacturing a bio-based shape memory polymer part or product, comprising:
an additive manufacturing substrate (“substrate” [P0004]);
an additive manufacturing print head operatively connected to said additive manufacturing substrate (See Fig 2, as compared to Instant Fig 1);
a nozzle in said additive manufacturing print head (“nozzle that is precisely located over a preheated polymer substrate” [P0004]);

a feed operatively connected to said additive manufacturing print head wherein
said additive manufacturing material is transferred from said feed into said additive
manufacturing print head (“feeding polymer materials through a nozzle that is precisely located over a preheated polymer substrate” [P0004] and “the polymer extrusion system 10 uses a moveable print head 20 with a nozzle 30, positioned with respect to a work surface (not shown) to create a desired work piece, component, or part 40.” [P0015]); and
an additive manufacturing control system that provides movement of said additive manufacturing print head relative to said additive manufacturing substrate and that extrudes said manufacturing material from said additive manufacturing print head through said nozzle onto said additive manufacturing substrate to form the part or product (“positioned with respect to a work surface (not shown) to create a desired work piece, component” [P0015]. Positioning the nozzle implies a system for controlling the position of the nozzle.).
Kunc further discloses that the apparatus is “for additive manufacturing that include reactive or thermosetting polymers, such as urethanes and epoxies” (Abstract).
Kunc does not disclose the specific thermoset composition worked upon as being wherein said additive manufacturing material includes carbon nano fibers fillers, epoxidized soy bean oil, Bisphenol A diglycidyl ether thermoset base resin, and acetone.

“It will be borne in mind that it has been long established that a person may not patent a combination of device and material upon which the device works, nor limit other persons from the use of similar material by claiming a device patent.”
In re Smith, 36 F.2d 302, 303 (CCPA 1929)
“Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” 
In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935)
“there is no patentable combination between a device and the material upon which it works.”
In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952)
“[T]he grant of a patent on a composition or machine cannot be predicated on a new use of that machine or composition”
In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 162 (CCPA 1957)
“Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” 
Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). 
Furthermore, in the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, bio-based shape memory polymers for 3d printing, Valverde-Paniagua discloses a bio-based shape memory polymer for 3d printing (composition for building an object using an additive manufacturing process wherein the composition includes a soybean-derived material and a polymer [Abstract] and composition that is formed out approximately 25% (by weight) of an acrylated 
A person having ordinary skill in the art would have been specifically motivated to use the composition in the machine of Kunc in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
The combination would be achievable by working the material of Valverde-Paniagua, which is a thermosetting material, through the device of Kunc, which is described as being able to process thermosets. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to include the bio-based shape memory polymer in the print head and thereby arrive at the claimed invention such that said additive manufacturing material includes epoxidized soy bean oil.
The combination does not specifically disclose that the components of the material includes Bisphenol A diglycidyl ether thermoset base resin.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, resins with soybean oil, Kamae teaches that Bisphenol A diglycidyl ether is preferably used with epoxidized soybean oil because it provides improved properties such as a modulus (P0043-P0044).

A person having ordinary skill in the art would have been specifically motivated to use the composition in the machine of Kunc in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to include Bisphenol A diglycidyl ether in the polymer in the print head.
The combination does not specifically disclose that the components of shape memory polymer material and bio-based material include carbon nano fibers fillers.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, resins with soybean oil, McDaniel teaches that carbon nano fibers fillers can be beneficially added to materials in order to provide them with desired properties of reinforcement (P1360).
The combination would be achievable by adding carbon nano fibers fillers to the material of the combination, which is a thermosetting material, and working it through the device of Kunc, which is described as being able to process thermosets. Thus, the combination would have a reasonable expectation of success.

Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to include carbon nano fibers fillers in the polymer in the print head and thereby arrive at the claimed invention.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 35 U.S.C. § 101 delineates four categories of statutory subject matter: “processes,” “machines,” “manufactures,” and “compositions of matter.” A claim is indefinite if it does not reasonably apprise those skilled in the art of the statutory class of invention the claim is directed to or if the claim attempts to bridge more than one statutory class of invention. See IPXL Holdings, 430 F.3d at 1384 (claim attempting to claim both a system and a method of using that system held indefinite); In re Rishoi, 197 F.2d 342, 345 (CCPA 1952) (“[T]here is no patentable combination between a device and the material upon which it works.”, emphasis added); In re Smith, 36 F.2d 302, 303 (CCPA 1929) (“It will be borne in mind that it has been long established that a person may not patent a combination of device and material upon which the device works, nor limit other persons from the use of similar material by claiming a device patent.”).